In an action to recover damages for breach of a construction contract, nonparty Lehrman, Kronick & Lehrman, the attorney for the plaintiffs, appeals from an order of the Supreme Court, Westchester County (Charde, J.), entered May 8, 1990, which denied its motion to withdraw as the attorney for the plaintiffs.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, where the trial testimony was completed and all that remained was the submission of legal memoranda to the court, the Supreme Court did not improvidently exercise its discretion in denying the appel*416lant’s motion to withdraw as the attorney for the plaintiffs. However, this decision does not prejudice the appellant’s right to renew this motion after the court has rendered its determination in the action. Thompson, J. P., Lawrence, Miller and O’Brien, JJ., concur.